(Por la Corte, a propuesta del Juez Asociado Sr. Travieso.)
Vista la moción del demandado apelante por la cual solicita que se expida por esta Corte un auto de supersedeas dirigido a la Corte de Distrito de San Juan y a sus jueces y funcionarios, requiriéndoles para que se abstengan de tramitar nuevos procedimientos en relación con la ejecución de la sentencia dictada en rebeldía contra dicho de-mandado, hasta tanto se resuelva por esta Corte Suprema la apela-ción interpuesta contra la resolución dictada por dicha Corte de Dis-trito en 5 de marzo de 1937, declarando sin lugar la moción hecha *926por el demandado para la apertura de la rebeldía, anulación de la sentencia y para que se le permitiese radicar una contestación, la que se presentó anexa a dicha moción;
Vistos los autos del caso núm. 25,284 de la Corte de Distrito ofrecidos como evidencia, de los que resultan que el emplazamiento del demandado se hizo mediante publicación de edictos, por encon-trarse el demandado fuera de la Isla de Puerto Rico; que la senten-cia en rebeldía, fué dictada en octubre 24, 1936; que la solicitud sobre apertura de la rebeldía fué radicada el día 5 de diciembre de 1936, o sea dentro del término de un año fijado por el Artículo 140 del Código de Enjuiciamiento Civil; y que dicha solicitud y la contestación a ella anexa presentan una defensa prima facie meri--toria;
Poe CUANTO, esta Corte Suprema puede, según el artículo 676 del Código de Enjuiciamiento Civil, ed. 1933, librar mandamiento de injunction para hacer efectiva su jurisdicción y en la solicitud del demandado apelante, pendiente ahora ante nosotros, se nos pide substancialmente que ejercitemos esa facultad;
POR TANTO, se ordena a la Corte de Distrito de San Juan que suspenda, previa la prestación por el demandado apelante de una fianza por $1,500 que responda a la demandante apelada de todos los daños que se le ocasionaren, la subasta en ejecución de la senten-cia que dictara el 24 de octubre de 1936 en el pleito núm. 25,284 sobre daños y perjuicios, Inés de Choudens v. Rafael Portilla, seña-lada para el día 16 de abril de 1937, y hasta nueva orden de esta Corte Suprema.